DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3, 5-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 20130266070) (Kazushi Sato) in view of Ikai et al. (US 20190045214) (Tomhyuki Ikai).
Regarding claim 1, Sato discloses  an encoder, comprising: circuitry; and memory, wherein using the memory, the circuitry: splits an image block into a plurality of partitions [See abstract Paragraphs 94-95]; obtains a prediction image for a partition included in the plurality of partitions [See Paragraphs 97-10]; and encodes the image block using the prediction image, in obtaining the prediction image, the circuitry: determines whether the partition is a non-rectangular partition  [See Paragraphs 92-97 Figs 2-6] and when the partition is determined to [See Paragraphs 92-97 and Figs. 5-7];
when the partition is determined not to be a non-rectangular partition, obtains (i) a first prediction image for the partition, (ii) a gradient image for the first prediction image, and (iii) a second prediction image as the prediction image using the first prediction image and the gradient image; 
However, Ikai discloses when the partition is determined not to be a non-rectangular partition, obtains (i) a first prediction image for the partition, (ii) a gradient image for the first prediction image, and (iii) a second prediction image as the prediction image using the first prediction image and the gradient image [See Paragraphs 164-184]; 
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Sato to add the teachings in Ikai as above, to provide a method that improved motion compensation [See Ikai abstract].
Regarding claims 2 and 6, Sato discloses wherein the circuitry determines that the partition is a non-rectangular partition when the partition is a triangular partition [See Figs. 11-13].
 Regarding claims 3 and 7, Sato doesn’t explicitly disclose wherein the prediction image obtained when the partition is determined not to be a non-rectangular partition is same as a portion corresponding to the partition, of a prediction image obtained for the image block without splitting the image block into the plurality of partitions in a determined prediction mode. 
However, Ikai discloses wherein the prediction image obtained when the partition is determined not to be a non-rectangular partition is same as a portion corresponding to the [See Paragraphs 164-184].
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Sato to add the teachings in Ikai as above, to provide a method that improved motion compensation [See Ikai abstract].
Regarding claim 5, the limitations claimed are substantially similar to claim 1 above, therefore the ground for rejecting claim l also applies here. In addition for decoding see Sato Examples 1-2 and Figs. 1-2.
Regarding claim 9, the limitations claimed are substantially similar to claim 1 above, therefore the ground for rejecting claim l also applies here. 
Regarding claim 10, the limitations claimed are substantially similar to claim 1 above, therefore the ground for rejecting claim l also applies here. In addition for decoding see Sato Examples 1-2 and Figs. 1-2.
Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 20130266070) (Kazushi Sato) in view of Ikai et al. (US 20190045214) (Tomhyuki Ikai), and further in view of Ishikawa et al. (US 2016/0065958) (Mehrdad Panahpour Tehrani)
Regarding claims 4 and 8, Sato and Ikai don’t explicitly disclose wherein the circuitry obtains the gradient image by applying a filter to the first prediction image to extract a difference value between pixels. 
However, Panahpour Tehrani wherein the circuitry obtains the gradient image by applying a filter to the first prediction image to extract a difference value between pixels [See Paragraphs 165-173].
[See Ishikawa Paragraph 20].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSION B. OWENS whose telephone number is (571)272-3934.  The examiner can normally be reached on Monday-Friday, alt Friday 7:30AM - 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION B OWENS/
Primary Examiner, Art Unit 2487